Per Curiam :
The defendant, a man of previously good reputation, has been convicted of an odious crime on the testimony of two officers, who claim to have surreptitiously witnessed it. The defendant should have had afforded him the widest latitude in their cross-examination in view of the fact that they neither attempted to arrest him or to prevent the consummation of the crime. In view of this fact and of the fact that the victim, who was apparently in league with the officers to the extent of submitting to the offense in their sight, was not produced as a witness, and in view of the sharp conflict in the evidence on the question of guilt, we are satisfied that this is a *410proper case for' the -ordering of a new trial. The judgment of conviction of the County Court of ¡Nassau county is reversed and a . new trial ordered: / -
Hirschberg, P. J., Woodward, Jenks, Hooker and Miller, JJ., concurred.
Judgment, of conviction reversed and new trial ordered.